Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 03/25/2022. 
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 03/25/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Foreign priority
4. Applicant’s claim for the benefit of a prior-filed U.S. application 17/153,372, filed on January 20, 2021, which is based on, and claims priority from, Japanese application no. 2020-018512, filed on February 6, 2020, as per the application datasheet filed with the office on 03/25/2022 is acknowledged.
Claim Rejection – 35 U.S.C. 101
5. Claims 1-9 of the instant application are rejected under 35 U.S.C. 101 non-statutory double patenting as being anticipated by Moriya et al (US 11320252 B2). Instant application is a continuation of and claims priority to  Moriya et al (US 11320252 B2).
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant application (17/704430)
Parent application (17/153372) 
US (2021/0247172 A1 / US 11320252 B2)
1. A method of installing a stroke sensor, wherein the stroke sensor includes a magnetic field detecting element that detects a magnetic field, a first magnet that generates the magnetic field and that is movable in a first direction relative to the magnetic field detecting element, and a processor that calculates an indicator value S based on the magnetic field that is detected by the magnetic field detecting element, wherein the indicator value S indicates a relative position of the first magnet relative to the magnetic field detecting element, the method comprising the steps of: arranging a second magnet, relative to the magnetic field detecting element, at a physically determinable first reference position and obtaining an indicator value S1; attaching the first magnet and the magnetic field detecting element to structures different from each other, respectively, and positioning the first magnet, relative to the magnetic field detecting element, at a physically determinable second reference position, and obtaining an indicator value S2, wherein the second reference position corresponds to the first reference position; calculating S, wherein S is an amendment value based on the indicator value S1 and the indicator value S2; and modifying a process in the processor such that the indicator value S is amended using the S and is outputted.
1. A method of installing a stroke sensor, wherein the stroke sensor includes a magnetic field detecting element that detects a magnetic field, a first magnet that generates the magnetic field and that is movable in a first direction relative to the magnetic field detecting element, and a processor that calculates an indicator value S based on the magnetic field that is detected by the magnetic field detecting element, wherein the indicator value S indicates a relative position of the first magnet relative to the magnetic field detecting element, the method comprising the steps of: arranging a second magnet, relative to the magnetic field detecting element, at a physically determinable first reference position and obtaining an indicator value S1; attaching the first magnet and the magnetic field detecting element to structures different from each other, respectively, and positioning the first magnet, relative to the magnetic field detecting element, at a physically determinable second reference position, and obtaining an indicator value S2, wherein the second reference position corresponds to the first reference position; calculating S=S1-S2, wherein S is a difference between the indicator value S1 and the indicator value S2; and modifying a process in the processor such that a sum of the indicator value S and S is outputted.
2. The method according to claim 1, wherein the second reference position is at an end of a movable range of the first magnet, and the first reference position is at a corresponding end of a movable range that simulates the movable range.
2. The method according to claim 1, wherein the second reference position is at an end of a movable range of the first magnet, and the first reference position is at a corresponding end of a movable range that simulates the movable range.
3. The method according to claim 1, wherein a relationship between the relative position and the indicator value S is expressed by a linear function.
3. The method according to claim 1, wherein a relationship between the relative position and the indicator value S is expressed by a linear function.
4. The method according to claim 3, further comprising the steps of: obtaining a relationship between relative positions of the second magnet and initial indicator values while moving the second magnet in the first direction relative to the magnetic field detecting element, wherein the relative positions are obtained relative to the magnetic field detecting element, and the initial indicator values indicate the respective relative positions; obtaining converting means that converts the relationship to the linear function; and writing the converting means in the processor.
4. The method according to claim 3, further comprising the steps of: obtaining a relationship between relative positions of the second magnet and initial indicator values while moving the second magnet in the first direction relative to the magnetic field detecting element, wherein the relative positions are obtained relative to the magnetic field detecting element, and the initial indicator values indicate the respective relative positions; obtaining converting means that converts the relationship to the linear function; and writing the converting means in the processor.
5. The method according to claim 4, wherein the second magnet is a master magnet.
5. The method according to claim 4, wherein the second magnet is a master magnet.
6. The method according to claim 4, wherein the second magnet is same as the first magnet.
6. The method according to claim 4, wherein the second magnet is same as the first magnet.
7. The method according to claim 1, wherein the indicator value S is an output voltage of the stroke sensor, wherein the output voltage is based on an angle of the magnetic field, the angle being obtained from the magnetic field that is detected by the magnetic field detecting element.
7. The method according to claim 1, wherein the indicator value S is an output voltage of the stroke sensor, wherein the output voltage is based on an angle of the magnetic field, the angle being obtained from the magnetic field that is detected by the magnetic field detecting element.
8. The method according to claim 1, wherein the indicator value S is an output voltage of the stroke sensor, wherein the output voltage is based on intensity of the magnetic field, the intensity being obtained from the magnetic field that is detected by the magnetic field detecting element.
8. The method according to claim 1, wherein the indicator value S is an output voltage of the stroke sensor, wherein the output voltage is based on intensity of the magnetic field, the intensity being obtained from the magnetic field that is detected by the magnetic field detecting element.
9. The method according to claim 1, wherein the second reference position is an initial position where the first magnet is attached to the structure.
9. The method according to claim 1, wherein the second reference position is an initial position where the first magnet is attached to the structure.
10. A method of producing a brake system, the method comprising the step of installing a stroke sensor in the brake system in accordance with the method according to claim 1, wherein the first magnet is connected to a brake pedal of the brake system.
Please see the rejection below


Claim rejection - 35 US.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al and in view of Matsumoto et al  (US 20110248705 A1).
Regarding claim 10, Moriya claims, A method of producing a brake system, the method comprising the step of installing a stroke sensor in the brake system in accordance with the method according to claim 1.
Moriya et al doesn’t claim, wherein the first magnet is connected to a brake pedal of the brake system.
However Matsumoto et al  (US 20110248705 A1) teaches, A stroke amount detecting device according to a first embodiment is employed to detect the amount of stroke of a stroking object. For example, the stroke amount detecting device is employed to detect the stroke amount of a stroking member, such as a transmission, an acceleration pedal, or a brake pedal of a vehicle (paragraph [0047]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Moriya et al by to detect the amount of stroke of a stroking object.
One of the ordinary skill in the art would have been motivated to make such a modification to detect the stroke amount of a stroking member, such as a transmission, an acceleration pedal, or a brake pedal of a vehicle, as taught by Matsumoto et al (paragraph [0047]).
Claim Rejection – 35 U.S.C. 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7. Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “calculating S, wherein S is an amendment value based on the indicator value S1 and the indicator value S2; and modifying a process in the processor such that the indicator value S is amended using the S and is outputted”.
The recitation amendment value is not described in the specification. For examination purposes, this limitation is being interpreted as, “calculating S, wherein S is an amendment value based on the difference between the indicator value S1 and the indicator value S2”, with instant specification (lines 8-10, page 2;  lines 3-4, page 9) as guidance.
Applicant is advised to amend the claim recitation (for ex:  calculating S, wherein S is an amendment value based on the difference between indicator value S1 and the indicator value S2; and modifying a process in the processor such that the indicator value S is amended using the S and is outputted) to overcome the 112 rejection.
8. Claims 2-10 are rejected under 35 U.S.C. 112 (a) due to their dependency on claim 1.
Cited Prior Art
9. The closest prior art of record Moriya et al (US 11320252 B2) has common inventors, assignee and filing date. The instant application is a continuation of Moriya et al (US 11320252 B2).
In related art, Moriya et al (US 2021/0262829 A1) has common inventors, assignee and a filing date (01/29/2021) within one year of the filing date (01/20/2021) of the instant application.
In related art Matsumoto et al (US 2010/0188074 A1) teaches, a stroke sensor has two magnets, which are magnetized in a cross-section direction and are displaced in a longitudinal direction, and two magnetism sensitive sections arranged parallel to the longitudinal direction. The magnets have circular-arc-shaped swelling end edges respectively and are magnetized such that the swelling end edges have opposite polarities. Thus, a distribution of a magnetic flux density on an arrangement axis substantially coincides with a sine curve. The magnetic flux having such the distribution is displaced in the longitudinal direction together with the magnets. The magnetism sensitive sections are arranged on the arrangement axis to be distant from each other by a distance of one fourth of a cycle of the sine curve. Thus, the stroke sensor that is not affected by temperature and that has high sensing accuracy can be provided. The stroke sensor senses a linear displacement amount (stroke amount) of a sensed body (not shown) displaced linearly. The stroke sensor has two magnets as movable members, which form a magnetic flux and are displaced linearly in accordance with the displacement of the sensed body, and two magnetism sensitive sections as fixed members, which sense the magnetic flux and convert the magnetic flux into electric outputs for outputting the electric outputs. The stroke sensor is a non-contact sensor capable of sensing the stroke amount of the sensed body without causing contact between the movable member and the fixed member. For example, the stroke sensor is mounted in a vehicle and calculates an output value based on the electric outputs outputted from the two magnetism sensitive sections. The calculated output value is inputted into an electronic control unit (ECU) and is used for various kinds of control processing. For example, the stroke sensor 1 can be suitably applied as a height sensor for sensing change of a suspension, a cam stroke sensor for sensing a position of a camshaft that drives an intake valve of an engine, an EGR lift sensor for sensing a lift amount of an EGR actuator that varies EGR quantity and the like.
Matsumoto et al (US 2011/0248705 A1) teaches, a stroke amount detecting device includes a first magnetic field generation member, a second magnetic field generation member, and a magnetic sensor unit. The first magnetic field generation member and the second magnetic field generation member are opposed to each other with respect to a direction perpendicular to a straight stroking axis of a stroking object, and magnetized in opposite directions. The magnetic sensor unit is movable in an area between the first magnetic field generation member and the second magnetic field generation member, along a straight traveling axis that is parallel to the straight stroking axis relative to the first magnetic field generation member and the second magnetic field generation member in accordance with a stroke motion of the stroking object. The magnetic sensor unit has a magnetosensitive surface facing a direction parallel to the traveling axis, thereby to detect an amount of stroke of the object.
Hoshino (US 2005/0232094 A1) teaches, a driving device is provided with a piezoelectric actuator, a magnetic field generating member integrally attached to a movable member of the piezoelectric actuator and having a surface magnetic flux density that changes along advancing and retreating directions of the movable member, a magnetic field detector for detecting a magnetic field generated by the magnetic field generating member, and a detecting circuit for calculating the position of the movable member in accordance with a detection signal of the magnetic field detector. The magnetic field detector includes first and second magnetic field detecting elements fixedly juxtaposed near a movement path of the magnetic field generating member. The driving device is capable of precisely detecting the position of the movable member by an inexpensive and simpler construction, and is applicable for an optical apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858